Citation Nr: 1817084	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  08-21 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected low back pain status post laminectomy and diskectomy of L4-L5 and L5-S1, prior to January 9, 2016, and to a rating in excess of 20 percent from January 9, 2016, forward.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right lower extremity radiculopathy, associated with service-connected low back pain, status post laminectomy and discectomy of L4-L5 and L5-S1.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left lower extremity radiculopathy, associated with service-connected low back pain, status post laminectomy and discectomy of L4-L5 and L5-S1.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU), including on an extraschedular basis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, D.M.


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to April 1974. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to a rating in excess of 40 percent for the Veteran's service-connected low back disability.  By a March 2009 rating decision, the RO denied a TDIU and the Veteran did not initiate an appeal; however the Board took jurisdiction of the claim of entitlement to a TDIU in the April 2014 remand.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In September 2009, the Veteran and D.M. testified via video-conference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.

In a February 2016 rating decision, the RO awarded separate, 10 percent ratings for right and left lower extremity radiculopathy, effective January 9, 2016, in accordance with the General Rating Formula for Diseases and Injuries of the Spine which provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The RO also reduced the 40 percent rating for the Veteran's lumbar spine disorder to 20 percent, effective January 9, 2016.  Reductions are separate from claims for increased ratings, and therefore the propriety of the reduction is not included in the increased rating claim currently before the Board.  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Veteran has not expressed disagreement with the February 2016 reduction, and the decision is now final.  See 38 C.F.R. §§ 20.200, 20.302(a).  However, the Veteran's appeal for an increased rating his low back disorder includes the time period during which the rating has been reduced to 20 percent.  As a result, the issue has been recharacterized to recognize that period.

Most recently, in November 2016, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.


FINDINGS OF FACT

1.  For the entire period on appeal, with consideration of pain and functional loss during flare ups, the Veteran's lumbar spine disability was characterized by forward flexion of the thoracolumbar spine to 30 degrees or less; but not by ankylosis or incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks in any 12-month period.

2.  For the entire period on appeal (prior to and after January 9, 2016), the Veteran's bilateral radiculopathy of the lower extremities has been manifested by, at worst, mild incomplete paralysis of the sciatic nerve in each lower extremity.

3.  For the entire period on appeal, the manifestations of the Veteran's service-connected disabilities have been sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment.

CONCLUSIONS OF LAW

1.  Prior to January 9, 2016, the criteria for a rating in excess of 40 percent for service-connected low back pain status post laminectomy and diskectomy of L4-L5 and L5-S1 are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5003, 5242, 5243 (2017).

2.  From January 9, 2016, forward, the criteria for a rating of 40 percent, but not higher, for service-connected low back pain status post laminectomy and diskectomy of L4-L5 and L5-S1 are met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5003, 5242, 5243.

3.  Prior to January 9, 2016, the criteria for a separate disability rating of 10 percent, but not higher, for service-connected right lower extremity radiculopathy are met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, DC 8720.

4.  From January 9, 2016, forward, the criteria for a disability rating in excess of 10 percent for service-connected right lower extremity radiculopathy are not met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, DC 8720.

5.  Prior to January 9, 2016, the criteria for a separate disability rating of 10 percent, but not higher, for service-connected left lower extremity radiculopathy are met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, DC 8720.

6.  From January 9, 2016, forward, the criteria for a disability rating in excess of 10 percent for service-connected left lower extremity radiculopathy are not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, DC 8720.

7.  For the entire appellate period, the criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16(a) and (b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40  in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2017).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85   (1997). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. See 38 C.F.R. § 4.59 (2017). Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine Disability

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2017).  38 C.F.R. § 4.71a, Note (6).  Under the Formula for Rating IVDS set forth in DC 5243, a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a , DC 5243. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a  Note (1).

The Veteran has been diagnosed with low back pain s/p laminectomy and diskectomy L4-5, L5-S1, to include the sacroiliac with degenerative joint disease and degenerative arthritis.  

Of record are the Veteran's VA treatment records, as well as May 2007, February 2010, January 2016 and December 2016 VA examination reports.  An October 2008 Tennessee Disability Determination for benefits is also of record.  

January 2007 VA treatment records show that the Veteran was treated for lumbar radiculopathy.  Reflexes were hyoreflexic in his knees.  He reported that he was unable to work because of his back pain.

The Veteran's May 2007 VA examination noted flexion of the thoracolumbar spine at 40 degrees and combined range of motion of the thoracolumbar spine of 160 degrees with pain.  Fatigue, decreased motion, stiffness, weakness, and spasms were present.  The Veteran had no sensory deficits, and he denied any leg or foot weakness.  Motor examination was normal (5/5) in the lower extremities.  Muscle tone was normal, and there was no atrophy.  Bilateral guarding and tenderness to palpation were also present.  He reported increased pain beginning October 2006.  The Veteran denied any incapacitating episodes.  He reported unemployment of less than a year due to back pain and medications.  

The Veteran's October 2008 state disability evaluation noted flexion of the thoracolumbar spine at 81 degrees and combined range of motion of the thoracolumbar spine of 133 degrees with pain (bilateral rotation not included).  A slight decrease in sensation to pinprick and light touch in the lower extremities was noted.  The examiner determined the Veteran could sit six hours and stand four within an eight hour workday.

Private treatment records dated in November 2009 showed that the Veteran had radicular pain to both extremities in the L-3 distribution.  Muscle strength, sensation, and reflexes were normal.

The Veteran's February 2010 VA examination noted flexion of the thoracolumbar spine at 50 degrees and combined range of motion of the thoracolumbar spine of 95 degrees with pain.  Fatigue, decreased motion, stiffness, pain and an antalgic gait were present.  The Veteran denied any numbness, paresthesias, and leg or foot weakness.  He had radiating pain to his legs.  There was no muscle atrophy.  Strength in his lower extremities was 4/5.  Sensation was normal.  With respect to incapacitating episodes, the Veteran reported that in the past year he had six to seven that lasted for four to five days.  The examiner diagnosed degenerative disc disease of the lumbar spine with radicular pain.

VA treatment records dated from 2008 through 2015 showed continued notations of lumbar radiculopathy.  In 2015, the Veteran received epidural shots at the pain clinic.  He had a spinal cord pain stimulator implanted.  In March 2015, it was noted that he Veteran managed pain via medications, frequently changing positions, and sitting down after walking short distances.  In November 2012, February and December 2014, and October 2015, strength in the lower extremities was 5/5 and neurological examination was normal.

On VA examination in January 2016, the Veteran's range of motion and objective symptoms remained unchanged.  Forward flexion was to 50 degrees, extension was to 5 degrees, and lateral flexion and rotation were all to 10 degrees.  It was noted that pain cased functional loss.  Muscle spasm, localized tenderness to palpation, and guarding were also noted.  The Veteran was noted to have constant, moderate radiating pain bilaterally.  At the hips, muscle strength was 5/5, and at the knees, ankles, and toes it was 4/5.  Reflexes and sensation in the lower extremities were normal (2/2).  The examiner noted that the Veteran had signs or symptoms due to radiculopathy.  In his lower extremities, the Veteran complained of moderate, intermittent pain; moderate paresthesias and/or dysesthesias; and mild numbness.  The examiner indicated that the Veteran had moderate bilateral involvement of the sciatic nerve.  The examiner also noted that the Veteran had intervertebral disc syndrome, but that it was not manifested by episodes requiring bedrest.

The Veteran's December 2016 VA examination noted flexion of the thoracolumbar spine at 50 degrees and combined range of motion of the thoracolumbar spine of 90 degrees with pain.  The Veteran reported chronic low back pain with radiation to the legs on and off.  He also reported flare-ups with walking and standing.  Fatigue, decreased motion, stiffness, pain and an antalgic gait were present.  Pain, weakness, fatigability or incoordination significantly limited functional ability but could not be described in terms of range of motion.  Strength and sensation in the lower extremities was normal, and there was no muscle atrophy.  Mild, constant bilateral radicular pain was noted.  The examiner indicated that the Veteran had mild bilateral involvement of the sciatic nerve.  There was no ankylosis.  The examiner noted that the Veteran had intervertebral disc syndrome, but that it was not manifested by episodes requiring bedrest.  The examiner diagnosed intervertebral disc syndrome, degenerative arthritis, spinal fusion, and spinal stenosis.

From January 9, 2016, forward, at worst the Veteran has demonstrated forward flexion of the lumbar spine limited to 50 degrees.  There have been no findings of forward flexion of the thoracolumbar spine limited to 30 degrees or less so as to warrant a 40 percent rating.  However, given the evidence of pain, weakness, fatigability or incoordination that significantly limited the Veteran's functional ability, as well as his reports of flare-ups with walking and standing, the Board finds that a 40 percent rating under DC 5242 is warranted.  See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In so finding, the Board is aware that the December 2016 VA examiner stated that he was not able to describe the Veteran's additional functional loss in terms of range of motion.  However, given the overall severity of the Veteran's low back disorder, the Board resolves reasonable doubt on this issue in his favor.  See 38 C.F.R. § 3.102.

For the entire appellate period, a rating in excess of 40 percent is not warranted for the Veteran's low back disorder at any time.  A 40 percent rating is the highest rating available for limitation of motion of the thoracolumbar spine.  A higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Further, there have been no complaints or findings of ankylosis of the spine.  And while the Veteran has been diagnosed as having intervertebral disc syndrome, and reported experiencing incapacitating episodes, there is no indication that he has been prescribed bed rest by a physician.  The Veteran only reported incapacitating episodes on one occasion - on VA examination in February 2010.  At that time he stated that in the past year he had six to seven episodes that lasted for four to five days (i.e., 35 days at most).  However, he did not state that he had been prescribed bed rest prescribed by a physician, and even he had been, the total duration did not amount to at least six weeks (i.e., 42 days) so as to warrant a 60 percent rating under DC 5243.  More recent VA examinations in 2016 specifically note that the Veteran's intervertebral disc syndrome was not manifested by episodes requiring bedrest.

Accordingly, the Board finds that the 40 percent disability rating adequately contemplates the Veteran's low back disability, and that the preponderance of the evidence is against entitlement to a higher rating at any time during the appellate period.

Bilateral Radiculopathy of the Lower Extremities

The General Rating Formula provides that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note(1).  Here, the Veteran has been awarded a 10 percent rating for each lower extremity beginning January 9, 2016.  

The Veteran's lower extremity radiculopathy is rated under 38 C.F.R. § 4.124a, DC 8720 as neuralgia of the sciatic nerve.  Neuralgia under DC 8720 is rated as paralysis of the sciatic nerve under DC 8520.  Paralysis of the sciatic nerve is rated as follows:  a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, DC 8520.

The rating schedule provides guidance for rating neurological disabilities. With regard to rating neurological disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

For the appellate period prior to January 9, 2016, the Veteran was shown to have lumbar radiculopathy of his lower extremities, manifested by mild, incomplete paralysis.  As such, a separate 10 percent rating is warranted for each lower extremity under DC 8720.

For the entire appellate period, a rating in excess of 10 percent is not warranted for either lower extremity at any time.  The Veteran experienced radiating pain to his legs; however, muscle strength and neurological examination were consistently normal with the exception of 4/5 strength in the lower extremities on VA examination in February 2010 and January 2016, and a slight decrease in sensation to pinprick and light touch in the lower extremities in October 2008.  The December 2016 VA examiner stated that the Veteran had only mild bilateral involvement of the sciatic nerve.  While the January 2016 VA examiner characterized the involvement of the sciatic nerve as moderate, this was not supported by the objective findings on examination at that time.  To the contrary, at the hips the Veteran's muscle strength was 5/5, and at the knees, ankles, and toes it was reduced to only 4/5.  Reflexes and sensation in the Veteran's lower extremities were normal, and there was no muscle atrophy.  Upon review of the entire record, the Board also notes that the Veteran denied foot or leg weakness on previous VA examinations, and on subsequent VA examination in December 2016 strength and sensation in the Veteran's lower extremities were normal.  Accordingly, the January 2016 VA examiner's statement of moderate involvement of the sciatic nerve lacks probative value.  

In sum, while the Veteran does experience radiating pain into his lower extremities, there is no muscle atrophy, only occasional findings of mildly decreased strength (i.e., 4/5), and normal neurological findings with the exception of only a slight decrease in sensation to pinprick and light touch in the lower extremities in 2008.  

Based on the evidence of record, the Board finds the Veteran's bilateral radiculopathy is manifested by no worse than mild incomplete paralysis, and the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for either the right or left lower extremity at any time during the entire appellate period.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial, gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. §§ 4.16(b).

If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Where several disabilities result from common etiology or single accident, they may be considered as one for the purpose of determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

In light of the above ratings awarded for the Veteran's lumbar spine and radiculopathy of the lower extremities, prior to February 19, 2104, he has a combined rating of 50 percent based upon his service-connected lumbar spine disorder and radiculopathy of the lower extremities.  As of February 19, 2104, he is also service connected for resection of the small intestine associated with his low back disorder, rated as 10 percent disabling, as well as a scar rated as noncompensable.  From February 19, 2104, as his disabilities stem from a common injury, their combined rating is considered one for purposes of entitlement to a TDIU.  38 C.F.R. §§ 4.25, 4.26.  He therefore meets the schedular criteria of a TDIU beginning February 19, 2104, but not earlier.  See 38 C.F.R. §§ 4.16, 4.25, 4.26. 

If the schedular requirements for TDIU are not satisfied, but the Veteran is still found to be unable to work due to service-connected disabilities, the case will be submitted to the Director of the Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).  

The Board may not award a TDIU rating under 38 C.F.R. §  4.16(b) in the first instance, as that regulation requires that the AOJ first submit the claim to the Director for extraschedular consideration.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (the Board is authorized to award extraschedular TDIU after obtaining the Director's decision).  Here, in a May 2017 determination, the Director concluded that entitlement to a TDIU on an extraschedular basis was not warranted. 

Although the Board may not award a TDIU on an extraschedular basis without the Director's decision, the Board is not bound by an adverse determination by the Director of Compensation Service regarding extraschedular entitlement to a TDIU.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015) (finding that the Director's decision denying or awarding an extraschedular rating is in essence the de facto decision of the agency of original jurisdiction and, as such, is no different than an RO's decision in terms of its effect on the Board's statutory jurisdiction and the Board's standard of review). 

The question remains, then, whether the Veteran has been precluded from obtaining and maintaining a substantially gainful occupation as a result of his service-connected disabilities for the entire appellate period, i.e., both prior to and after February 19, 2104.  In this regard, the Board has considered the Veteran's educational and employment background.

The Veteran has asserted that he is unemployable due to his low back pain and the narcotics used to manage it.  He has been out of work since October 2006.  He receives Social Security disability benefits.  His relevant work history was as an emergency medical technician (EMT).  The Board finds that the evidence clearly demonstrates that the Veteran's service-connected disabilities have precluded employment for the entire period under review.  On examination, the Veteran's physician noted that it would be "difficult and near impossible for this patient to find gainful employment in light of his severe pain requiring narcotic medicines."  A February 2010 VA examination noted the Veteran was unable to perform any type of physical employment due to his severe lumbar spine pain, an inability to sit for any length of time to perform sedentary employment, and his need to take multiple doses of narcotic pain meds each day preventing him from driving.  The December 2016 VA examiner provided a similar opinion.

The record supports a grant of TDIU based on the Veteran's service-connected disabilities.  The record shows that activities that involve prolonged sitting, standing, walking, bending forward, pushing, pulling or lifting are limited by the Veteran's back condition.  His prescription pain medications prevent him from functioning as an EMT and driving in general.  Thus, the evidence shows that he is precluded from obtaining employment in a field like the one he previously pursued or a sedentary occupation.  Accordingly, TDIU is warranted for the entire appellate period.

ORDER

Prior to January 9, 2016, entitlement to a disability rating in excess of 40 percent for service-connected low back pain status post laminectomy and diskectomy of L4-L5 and L5-S1 is denied.

From January 9, 2016, forward, entitlement to a disability rating of 40 percent, but not higher, for service-connected low back pain status post laminectomy and diskectomy of L4-L5 and L5-S1 is granted.

Prior to January 9, 2016, entitlement to a separate disability rating of 10 percent, but not higher, for service-connected right lower extremity radiculopathy is granted.

From January 9, 2016, forward, entitlement to a disability rating in excess of 10 percent for service-connected right lower extremity radiculopathy is denied.

Prior to January 9, 2016, entitlement to a separate disability rating of 10 percent, but not higher, for service-connected left lower extremity radiculopathy is granted.

From January 9, 2016, forward, entitlement to a disability rating in excess of 10 percent for service-connected left lower extremity radiculopathy is denied.

Entitlement to a total disability rating due to individual unemployability is granted, on an extraschedular basis prior to February 19, 2104, and on a schedular basis from February 19, 2104, forward.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


